OPINION

Per Curiam:

This is an appeal from a summary judgment denying the plaintiff a deficiency judgment. Appellant contends that it is excepted from the notice requirements for establishing a vehicle’s residual value because the lease involved in the present case provides for an alternative method of determining residual value under NRS 100.145(1). We disagree.
NRS 100.145(1) provides a statutory method of establishing a vehicle’s residual value where the parties have not otherwise agreed in writing on that value or upon another method of establishing that value. It is apparent that the legislature did not intend for the original lease to be substituted as an agreement between the parties for determining residual value. Such agreements refer only to writings executed by the parties after the lease has gone into effect.
*54Since the lessor has failed to notify the lessee of its intention to establish residual value as required by NRS 100.155, the lessor is precluded from recovering any deficiency. NRS 100.175. We affirm the district court’s granting of the summary judgment.